DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species C, Species 1, represented by figure 4A, claims 1, 2, 5, and 10 in the reply filed on January 18, 2022 is acknowledged.
Examiner notes that there was a typographical error in the restriction dated August 3, 2021. Species 2 should be directed to figure 4B, and Species 4C should be directed to 4C. This has not prejudiced Applicant because it is clear that figure 4A does not have N1 in it. Figure 4B does. And, it is clear that figure 4A does not have N2 and N3 in it. Figure 4C does. Based upon this, Examiner is withdrawing claim 5 as claim 5 appears to be directed to Species 3 because it requires at least N1, N2, and N3 in it. While Species 1 only has the epitaxial layer N.


Information Disclosure Statement
As of January 20, 2022, no information disclosure statement has been made of record.
During the course of a search Examiner has discovered that Applicant has a plurality of applications directed to the same subject matter as the current application. Some of these applications are:
16/869,659;		16/845,112;		16/823,376;		16/656,671;
15/141,907;		13/950,692;		13/291,534;		13/916,324.

	Because none of this information was disclosed on an IDS Examiner is issuing a requirement for information.


Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the title, citation and copy of each publication that is a source used for the description of the prior art in the disclosure.  For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.
Applicant is required to submit all the prior art references for the Applications listed above in the information disclosure statement section
Applicant is required to submit a list of all their US applications, which contain a trench gate and a p region surrounding a bottom portion of the trench gate and/or a p region surrounding a bottom portion of trench shield gate.
Applicant is required to submit all their prior art references pertaining to point 3 above
Applicant is invited to contact Examiner if Applicant feels the list of required materials above is too expansive, and desires to narrow the requirement.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Drawing Objections
The drawings are objected to because:
At least figures 1A, 1B, 4A, 4B, 4C, 5A, 5B, 5C, 6A, 6B, and 6C have elements where are not labeled. All elements shown in the drawings need to have a label and corresponding discussion in the specification.
Claim 1 is objected because the claimed subject matter “said body regions, said shielded gate electrodes and said source regions being shorted to a source metal through a plurality of trenched contacts” is not shown in the claim. Specifically, figure 4A does not show the shielded gate electrode shorted to a source metal through a trench contact. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art (figure 1B) (“APA”), in view of Hseih (US 2013/0256786 A1) (“Hseih”), in view of Zeng et al. (US 2016/0359029 A1) (“Zeng”), in view of Hseih II (US 2012/0292694 A1) (“Hseih”).
Regarding claim 1, as shown in Examiner’s annotated figure 1 below the prior art teaches all the limitations of the claim.
Because of the way the claim is written it will be clearer to explain the combination first, and then show where each element is found in the references. The combination is as follows.
1) Applicant’s APA (figure 1B) teaches all the structure of the claim except for the p-region surrounding the bottom of the shield gate, and the connection between the shieled gate electrode and the source.  Further, because of the briefness of Applicant’s explanation of APA the materials of APA are not discussed. 
2) To explain the materials Examiner will use the Hseih reference (not disclosed) which appears to show a substantially similar device to APA. 
3) The Zeng reference (figure 3C) shows a similar device to APA, and teaches putting a p region (60) below shield plate. According to Zeng the purpose of the p region 60 is increase the breakdown voltage of the SGT MOSFET. ¶¶ 0074, and 82. 
4) None of these references teach that the shield electrode is connected to the source region. Hsieh II (not disclosed) teaches a similar device to APA. Hsieh II teaches that the source 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Hseih with APA because Hseih teaches how one of ordinary skill in the art would understand the materials of APA, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Zeng with APA in order to increase the breakdown voltage of the known SGT MOSFET. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine APA with Hseih II because Hseih II teaches that one of ordinary skill in the art would connect the shielding plate (aka shield electrode) to the source contact in order to reduce the reverse recovery charge of the parasitic body contact.

    PNG
    media_image1.png
    538
    731
    media_image1.png
    Greyscale

The combination of APA, Hseih, Zeng, and Hseih II teach:
an SGT MOSFET (APA) formed in an epitaxial layer of a first conductivity type (C, where C is n-type) onto a substrate (D), further comprising (detailed below): 
a plurality of trenched gates (A) surrounded by source regions (B) of said first conductivity type (B is n-type) encompassed in body regions (E) of a second conductivity type (E is p-type) near a top surface of said epitaxial layer (top surface of C; evidencitary reference Hsieh teaches in figure 1A a substantially similar device to APA. In ¶ 0002 Hsieh references US patent 7,091,573. In this patent element 21 is equivalent to APA element C in Examiner’s annotated figure 1. Thus, the term epitaxial layer is a product-by-process layer which is obvious to produces C), 

an oxide charge balance region (H) formed between adjacent of said trenched gates (A); 
a super junction region (J) surrounding with lower portion of said trenched gates (lower part of A), comprising (detailed below) 
a first doped column region of said second conductivity type formed adjacent to sidewalls of said trenched gates (part of I in J) and a second doped column region of said first conductivity type formed in parallel (part of C in J) and surrounded with said first doped column regions part of I in J) below said body region (E); 
said shielded gate electrode (G) being insulated from said epitaxial layer (C) by a first insulating film (K) and said gate electrode (F) being insulated from said epitaxial layer (C) by a second insulating film (L) having a less thickness than said first insulating film (APA shows that L is thinner than K) , 
said shielded gate electrode (G) and said gate electrode (F) being insulated from each other (M insulates G and F); and 
said body regions (E), said shielded gate electrodes (G) and said source regions (B) being shorted to a source metal through a plurality of trenched contacts (Examiner annotated figure 1 shows E connected to B by means N; Hsieh II teaches in figure 1A that 102 is connected to the source, and in at least ¶¶ 0010, and 27 describes how the trenched contacts are formed between the source and shield electrode).
Regarding claim 2, The combination of APA, Hseih, Zeng, and Hseih II teach:

said second type gate trench (G) is below said first type gate trench (F) and has trench width narrower than said first type gate trench (the width of F is shown to be narrower than the width of G), and 
said super junction region (J) surrounds with said second type gate trench (G).
Regarding claim 10, The combination of APA, Hseih, Zeng, and Hseih II teach:
wherein said shielded gate electrode (G) is disposed in lower portion of each said trenched gate (A), and
is isolated from said epitaxial layer (C) by said first insulating film (K), 
said gate electrode (F) is disposed in upper portion of each said trenched gate (A), and 
is isolated from said shielded gate (G) electrode by a third insulating film (M).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822